—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered April 11, 1996, convicting him of burglary in the second degree, attempted petit larceny in the fourth degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the jury instruction regarding burglary in the second degree, when read as a whole, fairly instructed the jury on the correct principles of law to be applied to the case (see, People v Fields, 87 NY2d 821; see also, People v Ladd, 89 NY2d 893, 895). Copertino, J. P., Santucci, Krausman and Florio, JJ., concur.